Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

	In Claim 8 (lines 2-4), the phrase “the negative coupling blind 11CLAIMS hole bing arranged at the joint between the upper surfaces of the two adjacent resonators, the first coupling structure bing a first reinforcing ridge, and the first reinforcing ridge bing arranged” has been replaced with --the negative coupling blind 11CLAIMS hole being arranged at the joint between the upper surfaces of the two adjacent resonators, the first coupling structure being a first reinforcing ridge, and the first reinforcing ridge being arranged-- to correct the spelling of the term “being”.
In Claim 9 (lines 5-7), the phrase “an inner surface of the first reinforcing ridge bing provided with a second conductive shielding layer, 10an inner surface of the through hole bing provided with a third conductive shielding layer, and the third conductive shielding layer of the through hole bing respectively connected” has been replaced with --an inner surface of the first reinforcing ridge being provided with a second conductive shielding layer, 10an inner surface of the through hole being provided with a third conductive shielding layer, and the third eing respectively connected-- to correct the spelling of the term “being”.
	In Claim 10 (lines 4-6), the phrase “and an outer surface of each resonator bing provided with a first conductive shielding layer, an inner surface of the through hole bing provided with a third conductive shielding layer, and the third conductive shielding layer of the through hole bing connected” has been replaced with -- and an outer surface of each resonator being provided with a first conductive shielding layer, an inner surface of the through hole being provided with a third conductive shielding layer, and the third conductive shielding layer of the through hole being connected-- to correct the spelling of the term “being”.

Allowable Subject Matter
Claims 1-10 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art of record does not teach the claimed dielectric waveguide filter including
the dielectric substrate further comprises a negative coupling blind hole, the negative coupling blind hole being arranged at a joint between two adjacent resonators, the two adjacent 5resonators being respectively provided with a tuning blind hole, the tuning blind hole of one of the two adjacent resonators being connected to the negative coupling blind hole by a first coupling structure.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN E JONES whose telephone number is (571)272-1762. The examiner can normally be reached 9AM to 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bob Pascal can be reached on 571-272-1769. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Stephen E. Jones/             Primary Examiner, Art Unit 2843